Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/742,913 has a total of 1 claim pending.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant application No. 17742913 filed 05/12/2022 is a Continuation of 16856111, filed 04/23/2020, now U.S. Patent # 11360898 and claims foreign priority to 10-2019-0108164, filed 09/02/2019. The certified copies of the priority documents have been received.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. (US 10,445,229) in view of Jeon et al. (US 2015/0221349).
As per claim 1. A memory system comprising: a memory device including plural dies, each having plural pages, each having plural sections; and [Kuzmin teaches “the memory controller 105 optionally stores data 111 representing geometry of managed memory, such as particulars regarding the depicted multiple tracks/dies/planes 109a . . . 109c, such as number of tracks/dies/planes, volume of each such unit, addressing limitations and so forth. This information can also be made known a priori to the host, e.g., in an application-specific design such as where a host is preconfigured for operation with a specific memory device or devices. Whether already known by the host or stored by the memory controller 105 and sent to the host, the host 103a makes use of this information in building a table 112 which it uses to plan space assignment and the writing of data to the managed memory 108. As one relatively simple example, a host interacting with two-plane NAND flash memory can allocate blocks of storage for individual pages of data or for multiple pages of related data.” (col. 6, lines 41-56) where “For example, depending on manufacturer and design, there can be 128-256 pages per EU, with each EU corresponding to a substrate well, and each page corresponding to an independently controlled wordline for memory cells tied to that substrate well.” (col. 13, lines 46-50)]
a controller electrically coupled to the dies through plural channels respectively [Kuzmin teaches memory controller 105 (fig. 1A and related text), which is identified as memory controller 303 in (fig. 3A and related text) and “memory controller 330) in (fig. 3B and related text) “the flash memory consists of one or more NAND storage devices (e.g., integrated circuits) 337, each coupled to the flash memory interface 335 via a multidrop channel” (col. 15, lines 7-13; fig. 3B and related text)], where in FIG. 3B and related text, each NAND comprises a channel or path to connect to controller 330, which corresponds to plural channels; however, Kuzmin refers to the connection of NANDs to the controller as a multidrop channel and not expressly as multiple channels coupling the dies to the controller
and suitable for [the phrasing “suitable for” is interpreted as intended use, and as such the claim does not controller actually perform the listed functionality of providing, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “a controller… that provides” or “configured to provide” positively recites the listed functionality and would avoid intended use interpretation of the limitations in question] providing the dies with read commands requesting data to be read from sections of different offsets within the respective dies, and [Kuzmin teaches “Based on information stored in the table 112, the host plans data storage in a manner conducive to true, host-initiated multi-track, multi-page, multi-plane or multi-die reads, that is, such that successive read requests are issued by the host with the direct physical addresses for related data. This permits the host to plan for pipelined use of a memory bus in a manner that optimizes the retrieval of related data needed by the host for a particular task. For example, a host needing to read linked data from multiple dies can issue a series of read requests to the memory controller that can immediately be passed on to the pertinent memory die” (col. 7, lines 35-46). “For NAND flash memory, this structure facilitates expanded use of interleaving and/or multi-plane access for many different types of commands. For example, as physical pages of memory are released (or “deallocated”) for data stored across dies or planes as a unit, the host can issue a request (e.g., one or multiple commands) that specifies release of a physical address (or offset) in each one of respective dies or planes.” (col. 8, lines 2-10). “Note that this operation can also be used in any multi-page die context, such as a multi-die context also referenced by function block 2511. For example, a host wished to redistribute data across multiple dies (for potentially faster, interleaved access) can use the method generally depicted in FIG. 25 for doing this. Because each die is typically addressed as a response to a separate host command, in some embodiments, it is not necessary to have related data stored at like-physical addresses in different dies (e.g., any desired physical address can be used).” (col. 60, lines 31-40)]; thus, in view of Kuzmin’s teachings of having each host command comprise a physical address, indicated by an offset and the ability of storing related data in different locations within each die, one of ordinary skill in the art would find it obvious to also have read commands for the related data indicating different offsets/locations for each die. Doing so would facilitate accessing the related data and speed interleaving operations.
controlling the dies to read the requested data according to a full sync interleaving scheme, 
wherein the controller controls each of the dies to perform a read operation in units of the sections or in units of the pages according to a type of a corresponding read command among the provided read commands [Kuzmin teaches where “For example, a host needing to read linked data from multiple dies can issue a series of read requests to the memory controller that can immediately be passed on to the pertinent memory die. Even for embodiments where the memory controller cooperates in defect management (and performs very limited L2P translation for this purpose), the bypass of binary search trees and other complex translation functions permits streamlined interleaving across dies or devices.” (col. ) “For NAND flash memory, this structure facilitates expanded use of interleaving and/or multi-plane access for many different types of commands… The techniques described further below, for example, relating to host-owned or cooperative physical space assignment, garbage collection, defect management, data relocation, cold data management and multi-page writes and reads, are equally applicable to such systems, and indeed, any technology characterized by a program/erase (P/E) asymmetry.” (col. 7, line 35-col. 8, line 47) “Note also that while the discussion of FIG. 1B was rooted in the context of multi-plane access, similar techniques can be applied more generally to multi-page (e.g., multi-die or multi-device access). In a multi-page configuration, direct physical addressing is applied by the host to substantially simplify the address translation task at the memory controller, permitting much greater flexibility in interleaving requests and providing for improved bus utilization.” (col. 9, line 65-col. 10, line 5) and explains ““Note that this operation can also be used in any multi-page die context, such as a multi-die context also referenced by function block 2511. For example, a host wished to redistribute data across multiple dies (for potentially faster, interleaved access) can use the method generally depicted in FIG. 25 for doing this. Because each die is typically addressed as a response to a separate host command, in some embodiments, it is not necessary to have related data stored at like-physical addresses in different dies (e.g., any desired physical address can be used).” (col. 60, lines 31-40; fig. 25 and related text)].
	Regarding the limitations of multiple channels coupling the dies to the controller; Jeon teaches [“To access the multi channel memory 300, the master device 100 may transmit an access request for the multi channel memory 300 to the bus 200. The access request may include a memory read request or a memory write request. The access request for the multi channel memory 300 may include a memory address or data. Here, the memory address may be, for example, a logical address, a system address, or a virtual address.” (par. 0033) where multiple channels CH0-CH3 are connected to memory controller 710 in (figure 7 and related text; see par. 0035) “To access the multi channel memory 700, the master device 100 may transmit an access request for the multi channel memory 700 to the bus 600. The bus 600 may transmit the access request to the multi channel memory 700. The access request may include a memory read request or a memory write request. Here, the memory address may be, for example, a logical address, a system address, or a real address.” (par. 0076) “In the system 2 comprising a multi channel memory according to another embodiment of the present inventive concept, the memory controller 710, may include a channel interleaving module 715. The channel interleaving module 715 may receive an access request for the multi channel memory 700 from the master device 100 through the bus 600 and may perform the received access request. The channel interleaving module 715 may allocate one among multiple channels of the multi channel memory 700 by referencing the memory address received from the master device 100. In addition, the memory controller 710 may provide an access for the multi channel memory 700 to the master device 100 through the allocated channel.” (par. 0082) “The multi channel memory 700 may operate by a channel interleaving method. The master device 100 may access the plurality of memory devices 720, 730, 740 and 750 in a pipelined manner.” (par. 0083)].
Kuzmin and Jeon are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Kuzmin to include the configuration taught by Jeon where multiple channels coupling the dies to the controller and where these channels access memory devices in an interleave manner according to host commands which include an access address, as taught by Jeon since doing so would provide the benefits of preventing bottleneck (pars. 0008-0009) and providing fast and efficient accesses by the host.
Therefore, it would have been obvious to combine Kuzmin and Jeon for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Smith (US 2019/0205244) teaches “the timing of these commands may be such that all commands in command stream 1 are issued (e.g. placed in the command stream, transmitted in the command stream, etc.) before all commands in command stream 2; and all commands in command stream 2 are issued before all commands in command stream 3. This need not be the case, as ordering etc. may still be performed with commands interleaved between one or more sources (where a source may be a CPU, stacked memory package, or any system component, etc.), etc. Here A, B, C may refer, in general, to different memory locations (e.g. addresses, etc.). In FIG. 5, command stream 4 may be the order of commands as seen, for example, by the stacked memory chips (e.g. by one or more memory controllers, as present on one or more command buses, etc.) in a stacked memory package. For example, in FIG. 5, commands in command stream 1, command stream 2, command stream 3, may all be directed at the same stacked memory package, but this need not be the case. Commands may be ordered, re-ordered etc. in one or more streams at any location and/or any locations in a memory system, etc. Ordering may be performed on commands with different addresses (e.g. A, B, C may represent different addresses, etc.)” (par. 0252).
Sharma (US 2006/0294327) teaches “Device 100 includes read processing engine 130 that is coupled to first memory 110. In one embodiment read processing engine 130 functions to interleave read requests based on page in progress field 120. In one embodiment, read processing engine 130 includes partitioning logic to partition read requests into cache-line sized read requests. In this embodiment, a read request can be interleaved into a stream of smaller sized read requests. In one embodiment read processing engine 130 includes a programmable device (e.g., an erasable programmable read-only memory (EPROM), electrically EPROM (EEPROM), flash memory, etc.) that can be programmed to perform interleaving of read requests when the read requests are from different memory pages” (par. 0014).
Yoshida (US 2012/0079172) teaches “In a second comparative example shown in FIG. 4C, although the read instructions are sequentially inputted in the order of the LBA addresses of the respective pieces of data, the bank interleaving is performed in a way that a read instruction is inputted into its corresponding bank while the previous bank is busy (while a piece of data is read from the memory cell array 2a and the thus-read data is stored in the data cache 2b; see FIG. 3).” (par. 0042).
Yang et al. (US 2010/0082917) teaches “according to an embodiment of the present invention, the logical block addresses using the sector addresses can be allocated to the different chips, such that both the interleaving method and the multi-plane method that correspond to a data operation control method can be performed. Further, a read/write operation unit of data is controlled to become a virtual page unit having a small size. As a result, according to the present invention the lifespan of cells is efficiently managed.” (par. 0060).
	Kim et al. (US 2011/0035538) teaches “The performance of memory system 200 can be improved by allowing interleaved access to the flash memory devices in different channels. Interleaved access is achieved by reading or writing data in one flash memory device while transferring data to or from another flash memory device. For example, flash memory devices 231 and 232 can be accessed in an interleaved fashion by transmitting a command, data and an address to flash memory device 232 via channel CH 0 while flash memory device 231 reads or writes data by transferring the data between a page buffer and a memory cell array.” (par. 0047).
	Yu et al. (US 8,037,234) teaches “A flash module has raw-NAND flash memory chips accessed over a physical-block address (PBA) bus by a NVM controller. The NVM controller is on the flash module or on a system board for a solid-state disk (SSD). The NVM controller converts logical block addresses (LBA) to physical block addresses (PBA). Data striping and interleaving among multiple channels of the flash modules is controlled at a high level by a smart storage transaction manager, while further interleaving and remapping within a channel may be performed by the NVM controllers. A SDRAM buffer is used by a smart storage switch to cache host data before writing to flash memory. A Q-R pointer table stores quotients and remainders of division of the host address. The remainder points to a location of the host data in the SDRAM. A command queue stores Q, R for host commands.” (Abstract). 
	Lin et al. (US 9,135,192) teaches “FIG. 5 shows components of a memory controller 500 according to an example. The memory controller 500 includes a command recording module 550 that records the order in which commands are received and maintains the record at least until the command has been executed and a response returned to the host. A command reordering module 552 reorders commands to take advantage of parallel access to the nonvolatile memory where possible by interleaving commands between planes or dies. The command reordering module 552 may examine the queue of commands to be executed at any time to try to identify which commands are amenable to parallel execution, or interleaving. For example, before a particular command is sent to the nonvolatile memory 554, the command reordering module 552 may look through the queue to see if there is another command in the queue that could be performed in parallel with the particular command. If there is such a command, then it may be moved up in the queue so that it is executed in parallel with the particular command in question. A response reordering module 556 is also provided. The response reordering module is in communication with the command recording module 550 so that it can send responses to the host, via host interface 558, in the order in which commands were received, as indicated by the command recording module 550.” (col. 7, lines 34-57; fig. 5 and related text).

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claim 1 has received a first action on the merits and is subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 17, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135